Citation Nr: 0513141	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 11, 1996, 
for the grant of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the record revealed that the veteran submitted a VA 
Form 9 in May 1998, on which, he neither checked the yes box 
nor the no box with regard to whether he desired a personal 
hearing.  In February 2001, he submitted a request for a 
personal hearing, but did not specify whether he wanted a 
Board hearing or a local (RO) hearing.  The veteran submitted 
a new VA Form 9 dated in October 2003, on which he checked a 
box, indicating that he did not want a hearing.  In light of 
this inconsistency in the record, the Hearing Section of the 
Board contacted the veteran by letter in April 2005 and 
requested clarification.  In response, the veteran submitted 
a request for a hearing before a Veterans Law Judge at the 
regional office (i.e., Travel Board hearing).  

Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange for a Travel Board hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).

Accordingly, this case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to the 
claim for an effective date earlier than 
July 11, 1996, for the grant of service 
connection for post-traumatic stress 
disorder.  After the Travel Board hearing 
is conducted, the RO should return the 
case to the Board in Washington, D.C.  
Id.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




